DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 3, 5, and 7 have been amended. Claims 4 & 6 have been cancelled. Claims 1-3, 5, and 7 are currently pending. 

Allowable Subject Matter

Claims 1-3, 5, and 7 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claims 1-3, 5, and 7, the known prior art of record taken alone or in combination fails to teach a third switching circuit, wherein a first selecting end pair of the third switching circuit is coupled to a first receiving end pair of the first USB port link layer circuit, and a second selecting end pair of the third switching circuit is coupled to a receiving end pair of the second USB port link layer circuit; a first receiving physical layer circuit, having an output end pair coupled to a common 

US Patent 8,112,571 discloses a USB hub that receives both downstream USB 3.0 and downstream USB 2.0 device connectors. No mention of a third switching circuit, wherein a first selecting end pair of the third switching circuit is coupled to a first receiving end pair of the first USB port link layer circuit, and a second selecting end pair of the third switching circuit is coupled to a receiving end pair of the second USB port link layer circuit is present. 

US PGPUB 2016/0371213 discloses a hub with multiple ports of an upstream connector which is connected to different downstream ports. No mention of a third switching circuit, wherein a first selecting end pair of the third switching circuit is coupled to a first receiving end pair of the first USB port link layer circuit, and a second selecting end pair of the third switching circuit is coupled to a receiving end pair of the second USB port link layer circuit is present. 

US PGPUB US 2016/0253282 discloses a data controller and a display controller both coupled to a first switch and to a second switch, wherein the switches and controllers are part of an integrated circuit. No mention of a third switching circuit, wherein a first selecting end pair of the third switching circuit is coupled to a first receiving end pair of the first USB port link . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/H.Z.W./Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184